Citation Nr: 1115248	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-37 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of flexor tendon injuries of the right fourth and fifth fingers.

2.  Entitlement to a rating in excess of 10 percent for ulnar nerve impairment of the right hand.

3.  Entitlement to a rating in excess of 10 percent for status-post tendon grafts of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, his aunt, and his friend


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February to July of 1985 and from November 1990 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran and his spouse testified at an RO formal hearing in March 2010, and the Veteran, his aunt, and his friend testified at a hearing before the undersigned Acting Veterans Law Judge in September 2010.  Transcripts of those proceedings have been associated with the Veteran's claims file.

The issues of entitlement to an extraschedular rating for the Veteran's right hand and foot disabilities and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are hereby REMANDED to the RO/AMC.


FINDINGS OF FACT

1.  The fourth and fifth digits of the Veteran's right hand are not unfavorably ankylosed. 

2.  The ulnar impairment of the Veteran's right hand has been assessed as productive of moderate sensory loss.

3.  The Veteran's right hand surgical scars are stable, superficial, and not painful on examination; do not cover an area exceeding 144 square inches; and do not cause any limitation of motion or function.

4.  The Veteran's right foot disability is not productive of a moderately severe foot injury.

5.  The Veteran's right foot surgical scars are stable, superficial, and not painful on examination; do not cover an area exceeding 144 square inches; and do not cause any limitation of motion or function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of flexor tendon injuries of the right fourth and fifth fingers have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5151, 5219, 5223, 5230 (2010).

2.  The criteria for a disability rating of 30 percent for an ulnar nerve impairment of the right hand have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8516 (2010).

3.  The criteria for a separate compensable disability rating for the Veteran's right hand surgical scars have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (effective prior to October 23, 2008).

4.  The criteria for a disability rating in excess of 10 percent for status-post tendon grafts of the right foot have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5284 (2010).

5.  The criteria for a separate compensable disability rating for the Veteran's right foot surgical scars have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

VA's notice requirements were satisfied by a letter issued in September 2008, which explained that the Veteran must show that his service-connected disabilities had increased in severity to warrant an increased rating, and which outlined the relevant rating criteria upon which the Veteran's service-connected disabilities have been rated.  The letter also informed the Veteran how disability ratings and effective dates were established, and it was sent prior to the initial adjudication of the Veteran's claims.  Additionally, a letter issued in February 2009 outlined other potentially applicable rating criteria relevant to the Veteran's service-connected disabilities, and the Veteran's claims was subsequently readjudicated, as reflected by an August 2009 statement of the case and an April 2010 supplemental statement of the case.  Thus, the Board determines that any errors with regard to the content and timing of the notice provided have been rendered harmless.

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained.  The Veteran's VA treatment records and Social Security Administration (SSA) records have been obtained, and the Veteran was afforded several relevant VA examinations to assess the severity of his service-connected right hand and foot disabilities during the instant rating period.  The Board finds that these examinations are adequate for rating purposes, as they reflect that physical examinations and relevant diagnostic testing were conducted that fully addressed the relevant rating criteria.  Additionally, the Veteran and his spouse testified at a RO formal hearing, and the Veteran, his aunt, and his friend testified at a hearing before the Board.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


Increased Rating Claims

The Veteran is service-connected for the residuals of a right hand disability, which he incurred during his first period of service (a period of active duty for training) when he cut his right hand with a knife, severing the tendons of his fourth and fifth fingers.  He is in receipt of two disability evaluations for his residual right hand disability, a 10 percent rating for the resulting limitation of finger motion and a 10 percent rating for the resulting ulnar nerve impairment.  The Veteran underwent two surgeries in which tendons were harvested from his right foot to reconstruct his severed right hand tendons.  The Veteran is also service-connected for the residual right foot disability resulting from these tendon harvesting procedures.  The Veteran contends that his right hand and right foot disabilities are more severe than is reflected by his current disability evaluations, thereby entitling him to increased ratings.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Hand Disability 

As referenced above, the Veteran is in receipt of two 10 percent disability evaluations for his right hand.

The Veteran's residual limitation of motion of his fourth and fifth digits has been assigned a 10 percent rating pursuant to Diagnostic Code 5223, which outlines the rating criteria for favorable ankylosis of two digits of one hand.  Pursuant to this Diagnostic Code, the Veteran's current 10 percent rating is assigned when there is evidence of favorable ankylosis of the long and ring fingers; the long and little fingers; or the ring and little fingers of the dominant (major) hand.  A 20 percent rating is assigned when there is evidence of favorable ankylosis involving the index finger and one other digit (the long, ring, or little finger) of the dominant hand.  A 30 percent rating is assigned when there is evidence of favorable ankylosis of the thumb and another digit of the dominant hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5223.

Other rating criteria addressing impairments of two digits of one hand is assigned based on evidence of unfavorable ankylosis, with a 20 percent rating assigned when there is unfavorable ankylosis of the ring and little fingers (consideration must also be given to whether amputation is warranted in this instance).  See 38 C.F.R. § 4.71a, Diagnostic Code 5219.  Additionally, absent evidence of ankylosis, limitation of motion of either the ring or little finger warrants a noncompensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.

Note 1 preceding Diagnostic Code 5216 of 38 C.F.R. § 4.71a provides that zero degrees of flexion for the long, ring, and little fingers represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal joint (MCP) and proximal interphalangeal joint (PIP) joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.

Note 2 preceding Diagnostic Code 5216 of 38 C.F.R. § 4.71a provides that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.

As to the definition of favorable and unfavorable ankylosis, Note 3 preceding Diagnostic Code 5216 of 38 C.F.R. § 4.71a, provides four considerations when evaluating ankylosis of the index, long, ring, and little fingers:

(i) If both the MCP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the disability will be evaluated as amputation without metacarpal resection, at PIP joint or proximal thereto.  

(ii) If both the MCP and PIP joints of a digit are ankylosed, the disability will be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  

(iii) If only the MCP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, the disability will be evaluated as unfavorable ankylosis.  

(iv) If only the MCP or PIP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.

With regard to the Veteran's residual ulnar impairment, the Veteran is currently assigned a 10 percent rating pursuant to Diagnostic Code 8616 for neuritis of the ulnar nerve.  Pursuant to this Diagnostic Code, a 10 percent rating is assigned when there is mild incomplete paralysis of the ulnar nerve of the major upper extremity; a 30 percent rating is assigned based on evidence of moderate incomplete paralysis of the ulnar nerve of the major upper extremity; a 40 percent rating is assigned based on evidence of severe incomplete paralysis of the ulnar nerve of the major upper extremity; and a 60 percent rating is assigned based on evidence of complete paralysis of the ulnar nerve of the major upper extremity.   38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

"Complete paralysis" of the ulnar nerve produces manifestations such as the "griffin claw" deformity, due to flexor contraction of ring and little fingers; atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers such that one cannot spread the fingers (or reverse); inability to adduct the thumb; or weakened flexion of the wrist.  38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716.

Furthermore, the United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-up, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect any functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

As the evidence of record also includes assessments of the Veteran's right hand surgical scars, the Board notes that pursuant to the rating criteria in effect at the time the Veteran filed the instant increased rating claim, 10 percent ratings were assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) cause limited motion and cover an area exceeding 6 square inches; (3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).    

The Board notes that the Diagnostic Codes applicable to scars were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's claim was filed prior to this date, the revised rating criteria do not apply in this case, unless the Veteran requests review under the revised regulations, and the Veteran has not made such a request.

The relevant evidence of record includes VA examinations, VA treatment records, and statements and hearing testimony from the Veteran and his friends and family members.  The Board notes that the Veteran's SSA records have also been reviewed; however, as they contain medical evidence that predates the instant rating period, they have not been incorporated into the analysis below. 

The Veteran underwent a VA examination in September 2008, during which he reported that his right hand pain had increased since it was evaluated for VA purposes in 2002.  The Veteran reported experiencing constant throbbing pain in his right wrist that radiates to his ring and little fingers.  The Veteran also reported monthly flare-ups of his right hand disability resulting in swelling of his wrist, ring, and little fingers and that he requires assistance donning and doffing his watch.  On physical examination, the examiner noted that the Veteran had normal range of motion of his right thumb, index, and long fingers, but that both the Veteran's ring and little fingers evidenced soft tissue swelling in the PIP joints and that they were fixed with the PIP joints in extension and the DIP joints in 30 degrees of flexion.  The Veteran was able to demonstrate flexion of his MCP joints of his ring and little fingers to 40 degrees, with no additional limitation of motion on repetitive motion, although the examiner noted that the Veteran's range of motion was painful.  The examiner further noted that the Veteran was unable to make a full fist, that his grip was poor, and that he had decreased sensation of the fifth (little) finger.  

After examining x-rays of the Veteran's right hand, the examiner diagnosed the Veteran with status post repair of the flexor tendon injuries in right ring and little fingers with residual contractures.  The examiner further stated that the Veteran could have an increase in his right hand disability during a flare-up of his condition, but the examiner stated that an estimation of the additional degree of limitation during such a flare-up could not be provided without resorting to speculation.

Lay statements submitted by the Veteran's friends in September 2008 reflect their observations that the Veteran's hand disability has increased in severity, causing difficulty when engaging in activities of daily living, including dropping items and difficulty lifting items. 

The Veteran was afforded another VA examination in October 2008 to address the residual ulnar impairment of his right hand disability.  The examiner noted that the Veteran's right fourth and fifth digits were ankylosed and that the Veteran reported experiencing pain in the fourth and fifth digits and in the ulnar aspect of the hand and forearm.  On physical examination, the Veteran demonstrated full motor strength, although the examiner noted that a strength assessment of the ulnar innervated flexors was difficult due to the Veteran's joint deformities.  The examiner further noted that the Veteran had normal muscle tone, bulk, and vibratory sensation of the right hand, but that the Veteran demonstrated decreased temperature sensation.  After reviewing the results of an MRI of the Veteran's cervical spine, the examiner determined that the Veteran's neurological deficit was indeed an ulnar nerve impairment, which he characterized as resulting in moderate sensory loss.  

Lay statements submitted by the Veteran and his friends in February 2009 reflect reports that the Veteran experiences pain, numbness, and weakness in his right hand and difficulty grasping objects, and the Veteran's report that he has a griffin claw deformity in his right hand, with loss of extension of his right ring and little fingers; weakened right wrist flexion; and an inability to abduct his right thumb. 

A May 2009 VA treatment record reflects the Veteran's report of experiencing right wrist pain, and a February 2010 VA occupational therapy treatment record reflects that the Veteran received a right wrist splint.
 
The Veteran and his spouse testified at an RO formal hearing that was conducted in March 2010.  During the hearing, the Veteran testified that he has constant right hand pain, has difficulty picking up items and tying his shoes, and has decreased hand strength requiring him to use his left hand when lifting items.  The Veteran further testified that his treatment providers have recommended amputation of his affected digits, but that he declined to undergo the amputation.  The Veteran's spouse testified that the Veteran frequently drops items and reports decreased sensation in his right hand, making him unaware of when he has injured his right hand.

The Veteran underwent two VA examinations in April 2010 that addressed the orthopedic and neurological manifestations of his service-connected right hand disability.  

The April 2010 VA examination addressing the orthopedic manifestations of the Veteran's right hand disability reflects the Veteran's report that he wears a splint on his right forearm and that he experiences constant throbbing pain that causes sleep disturbances. The Veteran also reported that he is right-hand dominant and has difficulty tying laces on his shoes and therefore wears shoes with Velcro fasteners.  However, the examiner noted that the Veteran performed all of his activities of daily living unassisted.  The Veteran further reported experiencing flare-ups of his right hand pain and associated swelling.  The Veteran reported that he had previously worked as a painter, and indicated that he could do that job.

On physical examination, the examiner noted decreased muscle mass of the hypothenar area.  On range of motion testing, the Veteran demonstrated full extension of his MCP joints and full range of flexion in his index and long fingers, but the ring and little fingers would not flex beyond 70 degrees.  The examiner further noted that the Veteran had swan-neck deformities of the ring and little fingers, with the Veteran having normal flexion of the PIP joint of the ring finger, but no DIP flexion of the little finger, with the DIP joint of the little finger fixed in flexion at 20 degrees.  

When making a fist, the Veteran's index and long fingers were able to press the palm normally, but there is 1 centimeter gap between the ring finger and the palm and a 5 centimeter gap between  the little finger and the palm.  The thumb was able to touch the tip of the index, long, and ring finger, but only the base of the little finger.  The examiner noted no localized joint pain evidenced on right hand range of motion testing and stated that any additional limitation of motion during a flare-up could not be estimated without resorting to mere speculation.  

On sensory examination, the examiner noted decreased  pain sensation of the ring finger and complete loss of sensation to the tip of the right little finger.  The examiner further stated that due to the loss of sensation and function in the right little finger, the finger is a hindrance to the Veteran and has presumably only been retained and not amputated for cosmetic reasons.  A sensory examination of the long finger, index finger, and thumb was normal, and the examiner noted normal motor function of all digits. 

The examiner also included a description of the Veteran's two right hand surgical scars, which were described as zig-zag scars, both measuring 5 millimeters wide, with the ring finger scar measuring 11 centimeters in length and the little finger scar measuring 9 centimeters in length.  The examiner assessed the scars as nontender, with no keloid formation or evidence of breakdown or ulceration.  

A second April 2010 VA examination specifically addressed the neurological manifestations of the Veteran's right hand disability, during which the Veteran reported experiencing hand pain, numbness, and a weak grip, and he reported difficulty tying laces, fastening buttons, and cutting meat.  The examiner noted a deformity of the Veteran's right little finger with intact sensory and vibratory sensation to the right hand.  However, the Veteran had decreased temperature sensation.  The examiner concluded that while the Veteran has mild incomplete sensory loss along the ulnar aspect of the right hand, the Veteran did not demonstrate any ulnar motor deficit.  The examiner further stated that the Veteran's ulnar impairment had undergone no significant change since the time of his last VA examination in October 2008 (which had been conducted by the same examiner), and he again indicated that the impairment appeared more consistent with cervical radiculopathy.  However, in the addendum to his previous report the examiner had concluded that based on a review of an MRI there was no cervical spine impingement, and nothing in his April 2010 report appears to contradict that conclusion.

The Veteran, his aunt, and his friend testified at a Board hearing in September 2010.  The Veteran testified that his right hand disability results in hand pain and difficulty in completing tasks of daily living, including writing, grasping small items, and buttoning shirts.  The Veteran further testified that he had been advised to have his two affected digits amputated.  The Veteran's aunt and friend testified regarding their observation of the Veteran in constant pain. 

After reviewing the evidence of record, the Board finds that the Veteran's current 10 percent rating for his residual limitation of finger motion adequately contemplates his current right hand disability picture, but that a 30 percent rating is warranted for the Veteran's residual ulnar impairment.

Turning first to whether the Veteran is entitled to an increased rating for his residual limitation of right hand motion, the Board notes that the Veteran's current 10 percent disability is assigned pursuant to Diagnostic Code 5223 for favorable ankylosis of two digits of a hand.  The Board notes that 2008 VA examiner characterized the Veteran's right ring and little finger as ankylosed, with the Veteran's PIP joints fixed in extension and his DIP joints fixed in 30 degrees of flexion, and the Board therefore finds that the Veteran's current evaluation based on ankylosis of these digits is appropriate.  However, as an increased rating pursuant to this Diagnostic Code requires evidence of ankylosis of the Veteran's index finger or or thumb, a higher rating pursuant to Diagnostic Code 5223 for favorable ankylosis is not available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5223 (assigning 20 and 30 percent ratings for favorable ankylosis of two digits of one hand when there is evidence of ankylosis of the index or thumb, respectively).   

Thus, the relevant inquiry is whether the Veteran's ankylosis of his right ring and little finger may be characterized as unfavorable, thereby warranting a 20 percent rating pursuant to Diagnostic Code 5219.  See 38 C.F.R. § 4.71a, Diagnostic Code 5219 (assigning a 20 percent rating for unfavorable ankylosis of the ring and little fingers).  As referenced above, the in 2008, the Veteran's DIP and PIP joints of his right ring and little finger were noted to be fixed; however, VA examinations of record reveal that the Veteran's MCP joints are not ankylosed, with the Veteran demonstrating 40 degrees of MCP flexion of these affected digits in 2008 and 70 degrees of MCP flexion in 2010.  Given the lack of evidence suggesting that the Veteran's affected digits have ankylosis of his MCP joints, the evidence must reflect that when making a fist, there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (making a fist).  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  However, the evidence of record fails to reflect these findings.  During an April 2010 VA examinations, the examiner stated that when making a fist, the Veteran demonstrated a 1 centimeter gap between the ring finger and palm and a 5 centimeter gap between the little finger and palm.  Thus, the evidence fails to reflect that both of the Veteran's affected digits have a gap of more than 5.1 centimeters when making a fist, thereby meeting the criteria for a rating for unfavorable ankylosis of the ring and little finger.  

The Board has also considered whether an evaluation is warranted by analogizing the Veteran's right fifth digit to an amputated digit, as one of the April 2010 VA examiners' statement that the Veteran has essentially lost use of this digit and because the Veteran has reported that amputation of this digit has been recommended by his treating physicians.  However, in order for ankylosis to be rated as amputation, the affected digit must have ankylosis of both the MCP and PIP joints, which the Veteran has not been shown to have.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216. 

The Board has also considered whether a higher evaluation is warranted based on evidence of functional loss.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In that regard, the Board notes that the VA examiners who have assessed the Veteran's right hand disability have opined that while the Veteran may experience some additional limitation of digit motion during one of his reported flare-ups of his right hand disability, the additional limitation of motion could not be estimated without resorting to mere speculation.  However, during his 2008 VA examination, the Veteran demonstrated no additional limitation of motion on flexion of his right little and ring finger MCP joints after repetitive range of motion testing.  Moreover, the Veteran was able to demonstrate MCP flexion of these digits to 40 degrees in 2008 and 70 degrees in 2010.  Accordingly, the Board finds that these clinical findings do not suggest that during a flare-up of his right hand disability, the Veteran's flexion of his right ring and little finger would be so limited as to be analogous to ankylosis of the MCP joints.  Thus, the Board concludes that the Veteran's present limitation of digit motion is adequately contemplated by his current 10 percent rating and that the evidence of record fails to support an increased rating based on evidence of functional loss.

Turning next to whether the Veteran is entitled to an increased rating for his residual ulnar nerve impairment, the Board notes that in order to warrant the assignment of the next higher rating, the evidence of record must reflect that the Veteran's ulnar impairment can be characterized as moderate.  See 38 C.F.R. § 4.124a, Diagnostic Code 8616 (2010) (assigning a 10, 30, and 40 percent ratings for a mild, moderate, and severe incomplete ulnar impairment of the major upper extremity).  The Board notes that while the examiner who conducted the Veteran's April 2010 VA neurological examination characterized the Veteran's residual ulnar impairment as productive of mild sensory loss, the examiner further noted that the Veteran's impairment had remained unchanged since it was assessed in October 2008, at which time the Veteran's ulnar impairment was assessed as productive of moderate sensory loss.  The Board finds that this characterization of a moderate sensory ulnar impairment contemplates the clinical findings noting that the Veteran has diminished (or absent) pain sensation in his right ring and little fingers and has decreased temperature sensation, as well as the Veteran's reports of pain and numbness in his right hand.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted based on the 2008 VA examiner's assessment of the Veteran's residual sensory ulnar impairment as moderate.  However, as the evidence of record consistently reflects that the Veteran has demonstrated only sensory and no motor ulnar deficits, the Board finds that the Veteran's ulnar impairment cannot be characterized as severe, thereby warranting a rating in excess of 30 percent.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating the Veteran's increased rating claim, including the Veteran and his family members and friends' reports of his right hand symptomatology, as reflected in VA examination reports, submitted statements, and hearing testimony.   Specifically, the Board acknowledges the Veteran's reports that he experiences right hand pain and numbness; that his right hand disability interferes with his activities of daily living, including his ability to grasp items and attend to certain aspects of his personal care; and that he has a griffin claw deformity of his right hand, loss of extension of his right ring and little fingers, weakened right wrist flexion, and an inability to abduct his thumb (the rating criteria for complete paralysis of the ulnar nerve).  The Board further acknowledges that the Veteran is competent to report his right hand symptoms, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), and the Board has expressly incorporated his reports of pain and numbness when awarding an increased rating for his ulnar impairment.  

However, the Board does not find that the Veteran's reported symptoms are sufficient to warrant any additional increase in his disability ratings.  Specifically, VA examiners have failed to note any evidence of a griffin claw deformity, weakened wrist flexion (the Veteran has consistently been noted to have full motor strength), or a lack of thumb abduction.  While the September 2008 VA examiner broadly stated that the Veteran was unable to make a full fist, the April 2010 VA examiner specifically delineated the limitation of motion precluding the Veteran from making a full fist, and no thumb impairment was noted.  In that regard, the Veteran was able to touch the tip of his index, long, and ring fingers, but only the base of his little finger, presumably based on the Veteran's little finger impairment. Moreover, the medical evidence of record fails to reflect any suggestions that the Veteran has complete paralysis of his ulnar nerve, which would result in these reported symptoms.   

Having given due consideration to the lay evidence of record, the Board finds that the Veteran's right hand disability is adequately contemplated by his 10 percent rating for his finger limitation of motion and 30 percent rating for his ulnar nerve impairment.

The Board has also considered whether separate, compensable ratings may be awarded for the Veteran's right hand surgical scars resulting from his tendon grafts.  However, the evidence of record does not reflect that the Veteran's right hand scars have been assessed as deep, unstable, painful on examination, or causing any limitation of motion.  Moreover, as the Veteran's scars has been measured as 11 centimeters by 5 millimeters and 9 centimeters by 5 millimeters, they cannot be characterized as superficial and covering an area of 144 square inches or greater.  Thus, pursuant to the applicable rating criteria, there is no basis for awarding a separate compensable rating for the Veteran's right hand surgical scars.



 Right Foot Disability 

The Veteran's right foot disability resulting from his tendon graft surgeries is currently assigned a 10 percent disability rating pursuant Diagnostic Code 5284, which outlines the rating criteria for residuals of foot injuries.  Pursuant to Diagnostic Code 5284, a 10 percent rating is assigned based on evidence of a moderate impairment; a 20 percent rating is assigned based on evidence of a moderately severe impairment; and a 30 percent rating is assigned based on evidence of severe impairment.  A Note to this Diagnostic Code instructs that a 40 percent rating should be awarded based on evidence of actual loss of the foot.

As the evidence of record also includes assessments of the Veteran's right foot surgical scars, the Board reiterates that pursuant to the rating criteria in effect at the time the Veteran filed the instant increased rating claim, 10 percent ratings were assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) cause limited motion and cover an area exceeding 6 square inches; (3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).    

The Board notes that the Diagnostic Codes applicable to scars were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's claim was filed prior to this date, the revised rating criteria do not apply in this case, unless the Veteran requests review under the revised regulations, and the Veteran has not made such a request.

The relevant evidence of record includes VA examination reports and testimony from RO and Board hearings.  The Veteran's SSA records and VA treatment records have also been reviewed, but as they either predate the rating period on appeal or fail to reference the Veteran's right foot disability, they have not been included in the Board's analysis.

The Veteran underwent a VA examination in September 2008 that included an assessment of his right foot disability.  During the examination, the Veteran reported experiencing constant throbbing pain in his right foot, with monthly flare-ups of foot pain precipitated by walking for more than three hours.  The Veteran also reported that he is unable to walk for more than one mile.  On physical examination, the Veteran demonstrated a normal pedal pulse, with no edema, skin breakdown, calluses, or unusual shoe wear noted.  The Veteran reported tenderness on palpation to his Achilles tendon (one of his tendon graft donor sites), but the examiner noted that the Veteran's tendon evidenced normal alignment and was not tender on manipulation.  The Veteran was unable to fully flex his right third toe, which the examiner noted is permanently flexed.  After reviewing x-rays of the Veteran's right foot, the examiner diagnosed the Veteran with status-post tendon graft from the right foot with residual third toe contracture.

Lay statements submitted in September 2008 and February 2008 reflect the Veteran and his friends' reports that the Veteran experiences right foot pain and swelling and that he needs assistance to complete various activities, including driving.  In March 2010, the Veteran and his spouse testified at an RO formal hearing, reporting that the Veteran experiences right foot pain and drags his right foot when tired.

The Veteran was afforded a VA examination in April 2010 to address the severity of his service-connected right foot disability.  During the examination, the Veteran reported experiencing constant throbbing right foot pain, as well as itching and some decreased sensation.  The Veteran reported that after walking for one mile or standing for more than 30 minutes, he experiences increased foot pain.  On physical examination, the Veteran reported tenderness on palpation to the Achilles tendon and numbness of the great toe and the proximal, medial dorsum aspect of the foot.  The examiner noted hammertoes of the second and fourth toes and a mild hallux valgus deformity, but no clawfoot deformity, pes planus, edema, or any abnormalities of the Veteran's ankle or gait.  After reviewing x-rays of the Veteran's right foot, the examiner diagnosed the Veteran with status-post tendon graft of the plantaris and Achilles tendons of the right foot.  The examiner further stated that the diagnosis did not adequately account for all of the Veteran's reported symptoms.

The examination also included an assessment of the Veteran's right foot surgical scars, which were measured as 1.5 centimeters by 3 millimeters and 2.5 centimeters by 1 centimeter.  While some scaling was noted, the scars were assessed nontender, with no keloid formation, ulceration, or skin breakdown.

In September 2010, the Veteran, his aunt, and his friend participated in a Board hearing, during which they testified that the Veteran experiences right foot pain and swelling, causing him to wear larger-sized shoes and to have difficulty finding a comfortable sleeping position.

After reviewing the evidence of record, the Board does not find that the evidence reflects that the Veteran's right foot disability can be characterized as moderately severe, as to warrant the assignment of an increased rating.  In that regard, the Board notes that clinical assessments of the Veteran's right foot disability reveal that apart from his reports of pain and numbness, the only residual impairment from his tendon grafts are residual contractures of his second, third, and fourth toes, as his third toe was noted to be contracted during his 2008 VA examination and his second and fourth toes were described as having the hammertoe deformity during his 2010 VA examination.  This Board does not find that this residual impairment can be classified as moderately severe, thereby warranting an increased rating pursuant to Diagnostic Code 5294.  Moreover, no evaluation in excess of 10 percent is available pursuant to the applicable rating criteria for hammertoes, see 38 C.F.R. § 4.71a, Diagnostic Code 5282, and the Veteran would only warrant a noncompensable evaluation under this rating criteria, as not all of his toes of his right foot have been found to have the hammertoe deformity.  

Moreover, the Board does not find that the lay evidence of record, including the Veteran and his friends and family members' reports of pain, numbness, and functional impairment, reflects a basis for awarding an increased rating.  In that regard, the Board notes that while the Veteran (and some of his friends and family members) have reported that the Veteran experiences difficulty driving, walking more than a mile, or standing for more than 30 minutes, and that he drags his foot when it becomes fatigued.  However, the 2010 VA examiner specifically noted that the Veteran's diagnosed foot disability did not fully account for all of his reported symptoms, thereby suggesting some discrepancy between the Veteran's reports of his severity of his foot impairment and the clinical assessment of the severity of his foot impairment.   Thus, while the Veteran is competent to report his right foot symptomatology, see Layno, 6 Vet. App. at 469-7, the credibility of his reported right foot symptoms is questionable.  Nevertheless, even assuming the Veteran's reported symptoms to be accurate, the Board finds that given the fact that the Veteran reports he is able to walk for at least one mile and stand for at least 30 minutes, his reported symptoms do not provide a basis for characterizing his right foot disability as moderately severe.   Accordingly, an increased rating for the Veteran's right foot disability is not warranted, and the Veteran's appeal of this issue is denied.

The Board has also considered whether separate, compensable ratings may be awarded for the Veteran's right foot surgical scars resulting from his tendon grafts.  However, the evidence of record does not reflect that the Veteran's right foot scars has been assessed as deep, unstable, painful on examination, or causing any limitation of motion.  Moreover, as the Veteran's scars has been measured as 1.5 centimeters by 3 millimeters and 2.5 centimeters by 1 centimeter, they cannot be characterized as superficial and covering an area of 144 square inches or greater.  Thus, pursuant to the applicable rating criteria, there is no basis for awarding a separate compensable rating for the Veteran's right foot surgical scars.





ORDER

A schedular rating in excess of 10 percent for residuals of flexor tendon injuries of the right fourth and fifth fingers is denied.

A schedular rating of 30 percent for ulnar nerve impairment of the right hand is granted, subject to the laws and regulations governing the award of monetary benefits.

A separate, compensable disability rating for right hand surgical scars is denied.

A schedular rating in excess of 10 percent for status-post tendon grafts of the right foot is denied.

A separate, compensable disability rating for right foot surgical scars is denied.


REMAND

The Veteran has testified that his service-connected right hand and foot disabilities have resulted in his current unemployment.  Specifically, the Veteran reports that his right hand and foot disabilities interfered with his former career as a painter, as his right hand disability interfered with his ability to hold a paintbrush and his right foot disability impeded his ability to climb ladders.  The Veteran reports that he has been unemployed since 2005 and that although he has received vocational rehabilitation through VA, he is still unable to secure employment due to his service-connected disabilities.  Furthermore, he reports, and the record reflects, that he was granted SSA disability benefits based solely on his service-connected right hand disability.  

The Board finds that the 2008 Court decision of Thun v. Peake, 22 Vet. App. 111
(Vet. App. 2008), which was issued during the pendency of the instant appeal, is instructive regarding the issue of whether a case merits referral for extraschedular consideration.  In this decision, the Court instructed that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry and that the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

However, in the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (Vet. App. 2008).

Accordingly, the Board has considered the severity of the Veteran's service-connected right hand and foot disabilities, specifically considering the Veteran's report that his service-connected hand and foot disabilities have precluded him from his former employment as a painter and that he has been unable to secure another form of employment despite having participated in vocational rehabilitation.  This interference with employment is not contemplated by the Veteran's current schedular evaluations, although the Board notes that the Veteran did appear to indicate at his April 2010 VA examination that he could still work as a painter.  As such, the Board finds that the Veteran's right hand and foot disabilities have caused marked interference with employment, thereby warranting a referral for extraschedular consideration.

Additionally, the Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then the issue of entitlement to a TDIU must be explored as part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the Board notes (as referenced above) that in conjunction with his 2010 Board hearing, the Veteran testified that he ceased working in 2005 due to his right hand and foot disabilities.  Given the recent Court decision instructing that a TDIU claim is raised by the record when there is evidence that a claimant is unemployable due to the disability for which he is seeking an increased rating, the Board finds that a claim for entitlement to a TDIU has been raised by the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational rehabilitation file, and associate it with his claims file.

2.  Obtain a VA opinion to address the effect of the Veteran's service-connected disabilities on his employability.  The examiner should be provided with a claims file for review.  If the examiner determines that an examination is necessary, one should be scheduled.  

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities (4th and 5th fingers of the right hand, right foot, and ulnar nerve of the right arm) preclude his employment.  The examiner should provide a sufficient rationale for any opinion expressed, and if it is determined that an opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

3.  Then, refer the case to the Director, Compensation and Pension Service under 38 C.F.R. § 4.16(b) for consideration of whether an extraschedular rating is warranted for either the Veteran's right hand or right foot disabilities or whether an extraschedular TDIU is warranted on account of the Veteran's service connected disabilities.

4.  Upon return of the Veteran's case to the RO/AMC, the Veteran's increased rating and TDIU claims should be readjudicated.  If the full benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


